SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 8, 2017 AIRBORNE WIRELESS NETWORK (Exact name of Company as specified in its charter) Nevada 333-179079 27-4453740 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 4115 Guardian Street, Suite C, Simi Valley, California 93063 (Address of principal executive offices) (805) 583-4302 (Company's Telephone Number) (Former name, address and telephone number specified on last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01. REGULATION FD On August 8, 2017, Airborne Wireless Network, a Nevada corporation (the "Company"), issued a press release, which announced the Company's appointment of Earle Olson, ABWN's VP of Industry Relations, to the 2018 Global Connected Aircraft Summit Advisory Board. A copy of that press release is attached to this Current Report as Exhibit 99.1. In accordance with General Instruction B.2 of Form 8-K, the information set forth in this ITEM 7.01 and in that press release is deemed to be "furnished" and shall not be deemed to be "filed" for purpose of the Securities Exchange Act of 1934, as amended (the "Exchange Act") and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. The information set forth this ITEM 7.01 shall not be deemed an admission as to the materiality of any information in this Current Report that is required to be disclosed solely to satisfy the requirements of Regulation FD. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d) Number Exhibits 99.1 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AIRBORNE WIRELESS NETWORK Date: August 8, 2017 By: /s/ J. Edward Daniels J. Edward Daniels President and director 3 EXHIBIT INDEXEXHIBIT Exhibit Number Exhibit Description 99.1 Press Release dated August 8, 2017, announcing that Earle Olson, ABWN's VP of Industry Relations, will be appointed to the 2018 Global Connected Aircraft Summit Advisory Board. 4
